DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen [US 2019/0013163].  Chen discloses [in Fig. 3] a trigger switch, comprising: a trigger [301] movable in response to a depressing operation; an urging member [303] including a first end in contact with the trigger [301] and a 5second end, the urging member [303] urging the trigger [301] in a direction opposite to a depressing direction in which the trigger [301] is depressed; an elastic member [321] in contact with the second end of the urging member; and a pressure sensor [3211, 3221] in contact with the elastic member [321] to detect pressure applied from the elastic member [321],  a housing [31, 32, 35] accommodating the pressure sensor [3211, 3221] wherein the elastic member [321] comprises a part of a wall separating an inside and an outside of the housing [31, 32, 35], 15the urging member [303] comprises the second end in contact with the elastic member [321] on an outside surface of the housing [31, 32, 35], and the pressure sensor [3211, 3221] is in contact with the elastic member [321] on an inside surface of the housing [31, 32, 35], 20wherein the housing [31, 32, 35] is sealed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rueblinger et al. [US 2010/0258631] discloses a similar trigger switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833